EXAMINER’S AMENDMENT/REJOINDER/REASONS FOR ALLOWANCE
 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 21-23.

Rejoinder

Claims 1-11 and 17 are allowable.  Claims 12-16 and 18-20, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Species I-XI relating to claims 12-16 and 18-20, as set forth in the Office action mailed on 12 June 2019, is hereby withdrawn and claims 12-16 and 18-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry appliance of independent claim 1 comprising, inter alia, an induction heater provided at an outer circumferential surface of a tub, wherein the induction heater heats a drum provided in the tub by generating an electromagnetic field and includes a coil that uses a supplied electric current to generate an eddy current in the drum by generating a magnetic field, the coil including a plurality of coils, and a coil arranging portion provided at the outer circumferential surface of the tub, the coil arranging portion to arrange the coils such that each of the coils is wound at least once in a forward direction of the tub and at least once in a backward direction of the tub with a pair of parallel lines with a predetermined length, wherein the backward direction is a direction from the front to the rear of the tub, and the forward direction is a direction from the rear to the front of the tub.
As discussed in paragraphs [0040] to [0042] of Applicant’s specification, when the wound shape of the coil has the rectangular or track shape, there are effects that “it may be advantageous to heat the outer circumferential surface of the drum 30 so that the coil 71 may be wound in a shape which looks as similar to a rectangle as possible” and “when the coil 71 is wound in the rectangular shape corresponding to the cross section area of the outer circumferential surface of the drum 30, a portion which is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711